J-A11026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY DION SHAW                          :   No. 1400 MDA 2019

                 Appeal from the Order Entered August 5, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003023-2018


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 01, 2020

        The Commonwealth of Pennsylvania appeals from the order granting

Anthony Dion Shaw’s pre-trial motion to suppress evidence. We vacate and

remand for further proceedings.

        The suppression court made the following findings of fact:

        1. On May 3, 2018, Officer Sherise Wilson of the East Orange New
        Jersey Police Department was dispatched to [Shaw’s] apartment
        located at 74 South Munn Avenue, Apartment 11, East Orange,
        New Jersey.

        2. Officer Wilson was dispatched to [Shaw’s] apartment to check
        on the well-being of [Shaw] because he had not reported for work
        for two days.

        3. Officer Wilson arrived at the apartment complex where [Shaw]
        resided and located Apartment 11 which was the unit occupied by
        [Shaw].



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11026-20


     4. Although Officer Wilson knocked on the door several times, she
     received no response.

     5. Officer Wilson did not hear or smell anything unusual and
     actually heard nothing while she was at the door to [Shaw’s]
     apartment.

     6. Several tenants of the apartment complex were questioned by
     Officer Wilson regarding [Shaw] however none of them knew him.

     7. After unsuccessfully attempting to locate [Shaw] in his
     apartment, Officer Wilson made contact with the building
     superintendent.

     8. During a discussion with the superintendent, Officer Wilson
     commented that she didn’t hear or smell anything unusual while
     she was outside [Shaw’s] apartment.

     9. The superintendent advised Officer Wilson that [Shaw] was
     neither sickly nor elderly.

     10. Officer Wilson told the superintendent that [Shaw] may be on
     vacation out of the country without cell phone service or may just
     want to be left alone.

     11. Without encountering anything unusual or any type of
     emergency requiring that she provide immediate assistance to
     protect or preserve life or prevent serious injury, Officer Wilson
     had the superintendent unlock the door to [Shaw’s] apartment so
     she could enter.

     12. After entering [Shaw’s] apartment with her sergeant, Officer
     Wilson observed blood on the floor and proceeded into a bedroom
     where she found [Shaw] lying on the floor.

     13. [Shaw] stated that he had tried to kill himself.

     14. Officer Wilson then walked through [Shaw’s] apartment and
     located three knives, a notebook containing a handwritten note
     and other items eventually seized by the East Orange Police
     Department.




                                    -2-
J-A11026-20


       15. After locating the notebook, Officer Wilson proceeded to read
       the handwritten note contained therein.[1]

       16. Officer Wilson’s testimony was corroborated by the video
       recorded on her body camera.

       17. Emergency personnel responded to the scene and began
       treating [Shaw] for a self-inflicted knife wound to his neck.

       18. [Shaw] was then transported to Rutgers University Hospital
       and several items of evidence were taken from his apartment by
       the East Orange Police Department including three knives, the
       notebook containing a handwritten note, two blood swabs, a gold
       cell phone and [Shaw’s] New Jersey driver’s license.

       19. Sometime after the suicide attempt, the Office of the Luzerne
       County District Attorney contacted Detective Michael McCusker of
       the East Orange Police Department regarding [Shaw] and his
       possible involvement in the death of the victim which occurred on
       or about May 1 or 2 of 2018.

       20. [Shaw] had been in a relationship with the victim prior to her
       death and became a suspect in the homicide.

       21. The Wilkes-Barre Township Police Department obtained a
       search warrant for [Shaw’s] 2003 Mercury Sable bearing New
       Jersey registration K3 8DZH from the Luzerne County Court of
       Common Pleas on May 4, 2018.

       22. Detective McCusker then obtained a search warrant on May 5,
       2018 from the East Orange Municipal Court for the same vehicle
       using the Luzerne County warrant to establish probable cause.

       23. This vehicle was transported to Luzerne County and searched
       on May 11, 2018.

       24. During the search of [Shaw’s] 2003 Mercury Sable, the Office
       of the Luzerne County District Attorney and/or the Wilkes-Barre
       Township Police Department seized a Kmart receipt, Gerber knife
       packaging, two swabs of suspected blood and a fingerprint.

       25. Also on May 4, 2018, the Wilkes-Barre Township Police
       Department obtained a search warrant from the Luzerne County
____________________________________________


1The handwritten note contained an apology by Shaw to the family of Cindy
Lou Ashton (“the victim”). Pa.R.A.P. 1925(a) opinion, 10/11/19 at 2.

                                           -3-
J-A11026-20


       Court of Common Pleas for [Shaw’s] apartment located at 74
       South Munn Avenue in East Orange, New Jersey.

       26. Detective McCusker obtained a search warrant from the East
       Orange Municipal Court for [Shaw’s] apartment on May 5, 2018
       using the Luzerne County warrant to establish probable cause.

       27. During the search of [Shaw’s] apartment on May 5, 2018, the
       Office of the Luzerne County District Attorney and/or the Wilkes-
       Barre Township Police Department seized twenty-three items
       listed on the Wilkes-Barre Township Police property record and
       attached hereto as Court Attachment “A”.

       28. A third search warrant was obtained by the Wilkes-Barre
       Township Police Department on May 4, 2018 from the Luzerne
       County Court of Common Pleas for an evidence locker located at
       the East Orange Police Department.

       29. Detective McCusker then obtained a search warrant from the
       East Orange Municipal Court for the items contained in the
       evidence locker on May 5, 2018 using the Luzerne County warrant
       to establish probable cause.

       30. During the search of the evidence locker, the Office of the
       Luzerne County District Attorney and/or the Wilkes-Barre
       Township Police Department obtained the three knives, the
       notebook containing a handwritten note and a gold cell phone.

       31. On May 5, 2018 law enforcement officers from the Office of
       the Luzerne County District Attorney and/or Wilkes-Barre
       Township Police Department proceeded to the Rutgers University
       Hospital to interview [Shaw].

       32. Prior to initiating any questioning, [Shaw] was properly
       provided with, and waived, his Constitutional right to remain silent
       pursuant to Miranda v. Arizona.[2]

       33. During the interview, [Shaw] was confronted with evidence
       obtained by the East Orange Police Department while in [Shaw’s]
       apartment during the welfare check on May 3, 2018 such as the
       handwritten note from the notebook.

       34. On May 10, 2018, the Office of the Luzerne County District
       Attorney and/or the Wilkes-Barre Township Police Department
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -4-
J-A11026-20


     obtained a search warrant from the Luzerne County Court of
     Common Pleas to take a buccal swab from [Shaw].

     35. Detective Robert O’Neal of the Essex County Prosecutor’s
     Office obtained a search warrant from the Superior Court of New
     Jersey on May 10, 2018 for the buccal swab using the Luzerne
     County warrant to establish probable cause.

     36. On May 11, 2018 a buccal swab was taken from [Shaw] while
     a patient at Rutgers University Hospital by the Office of the
     Luzerne County District Attorney and/or Wilkes-Barre Township
     Police Department.

     37. The affidavits of probable cause for all four search warrants
     obtained from the Luzerne County Court of Common Pleas contain
     the following language:

       On May 4, 2018, Affiants learned that on the previous day
       (May 3, 2018) law enforcement officers from the East
       Orange, NJ Police Department responded to a welfare check
       at 74 South Munn Avenue, Apt 1I East Orange, NJ 07018;
       believed to be the residence of Anthony D. Shaw. SHAW is
       believed to have attempted suicide within the Apartment
       and was transported for medical treatment.

       On May 4, 2018, Affiants from the Luzerne County District
       Attorney’s Office and Wilkes-Barre Township Police
       Department learned of SHAW’s location and his apparent
       suicide attempt that occurred on May , [sic] 2018. Affiants
       also learned that multiple items were seized by the East
       Orange Police Department including one (1) large straight
       knife with red handle, two (2) folding knives (one folding
       knife has a black/grey handle and one folding knife has a
       black handle), one (1) handwritten note in a burgundy
       colored one subject oxford notebook, and one (1) gold in
       color Samsung Note 5 cellular phone. These items were
       seized as part of the suicide investigation and logged into
       evidence at the East Orange Police Department (Essex
       County, NJ) located at 15 South Munn Avenue, East Orange,
       NJ 07018.

       On May 4, 2018, Affiants from the Luzerne County District
       Attorney’s Office and Wilkes-Barre Township Police
       Department learned that New Jersey authorities located
       SHAW’s Mercury Sable vehicle. The vehicle is a silver in color


                                   -5-
J-A11026-20


           Mercury Sable sedan with sunroof, NJ registration K38DZH
           and VIN #IIVIEFM55S436617739.

        38. The search warrants obtained from the Luzerne County Court
        of Common Pleas were attached as exhibits to the search warrants
        applied for and obtained in Essex County, New Jersey.

        39. On May 22, 2018, [Shaw] was charged with one count of
        criminal homicide.

Findings of Fact and Conclusions of Law, 8/5/19, at 1-6 (unpaginated).

        Significantly, the investigating officer from Luzerne County, Detective

Noone, whom the suppression court found credible,3 testified as follows:

        [Commonwealth]: The specific items of evidence that you
        gathered that were important to this investigation?

        The Court: Outside of the scope of what was in the probable cause
        affidavits for all the warrants.

        [Noone]: Basically we were advised that [victim’s] boyfriend or
        ex-boyfriend or individual that was present with her on the 1st of
        May, the day prior to her being discovered deceased, we were
        given a name of Anthony Shaw. Further Investigation gives us an
        address of Anthony Shaw to be 74 South Munn Ave [sic] in East
        Orange, New Jersey. Our investigation took us to that apartment
        complex where we observed that there was video cameras
        amongst the inside and outside of that building.

        After speaking to the superintendent there, we were able to view
        those cameras outside/inside to see what the individual was
        wearing based on information that we received, what he may have
        been carrying, any evidence regarding the investigation of the
        death of the victim. After seeing that information or that video,
        the defendant does return home in his vehicle into his apartment
        building, walking up the stairs towards his apartment building.

        [Commonwealth]: The vehicle being the 2003 Mercury Sable?

        [Noone]: Correct.

____________________________________________


3   See Findings of Fact and Conclusions of Law at 6, ¶40.

                                           -6-
J-A11026-20


     [Commonwealth]: Was there also video obtained in the area of
     the victim’s apartment?

     [Noone]: Yes.

     [Commonwealth]: Describe what type of video was obtained in
     that area?

     [Noone]: Specifically in the video that captured the front of 134
     Nicholson Street, Wilkes-Barre Township was a neighbor’s front
     porch video camera which captured the defendant leaving in his
     said 2003 Mercury approximately 7:48 in the morning on the 2nd
     of May 2018. That would be leaving the victim’s residence.

     [Commonwealth]: Were you also able to obtain any records from
     local businesses putting [Shaw] in the area of Wilkes-Barre or
     Wilkes-Barre Township around the time of [the victim’s] death?

     [Noone]: Yes. So the 1st of May 2018 [Shaw] went to Odyssey
     Fitness Center with Tracy McCoy which would be the uncle of the
     deceased victim Ashton. They went to the Odyssey Fitness Center
     where he signed in, paid I believe with a credit card, did some
     type of physical workout there for a little while and then later on
     he dropped Mr. McCoy off back at the residence 134 which he lives
     upstairs. He left there and ultimately went to see a movie at
     Movies 14 downtown Wilkes-Barre on the 1st of May 2018.

     [Commonwealth]: Did you also -- did you obtain any cell phone
     information of the parties involved after the fact?

     [Noone]: Yes, there was a cell phone dump of the phone of the
     victim and [Shaw].

     [Commonwealth]: Would that show any contact between the two
     of them?

     [Noone]: Yeah, there was -- based on the numbers and the
     information that was known to us, [Shaw] and the victim
     communicated with one another via text message which we were
     able to read.

     [Commonwealth]: Lastly, did [Shaw] eventually give any
     statements to investigators that may have placed him in the area
     at the time or around the time of [the victim’s] death?

     [Noone]: Yeah, the 5th of May 2018 I interviewed [Shaw] at his
     bedside in East Orange, Rutgers, I believe, University Hospital. He


                                    -7-
J-A11026-20


     was Mirandized. He was willing to speak to us. And he gave a
     statement of his recollection of events on the time that he spent
     from approximately noon on May 1st, 2018 until he left the prior
     morning at 7:48 approximately on the 2nd of May, the events.
     Which basically he stated that he was in Wilkes-Barre, he went to
     Odyssey Fitness Center. I believe he did state that he went to the
     movies earlier in the afternoon, if I’m correct, I could be jogging
     reports. But ultimately he arrives back at 7 p.m. to 134 Nicholson
     Street to the victim’s residence. When he arrives the aunt was
     there, she left. Him and the victim had a conversation regarding
     the relationship. He indicated to me that they resolved their
     differences with an agreement to be friends with benefits and
     ultimately they just laid around, never left the apartment, nobody
     came in, nobody left. He believed that approximately six in the
     morning on the 2nd of May that the victim gave him a kiss which
     he was going to leave for the day which the way he described she
     had a routine: She leaves approximately six in the morning, works
     out, showers, and then arrives for work and will work through five,
     six o’clock p.m., give or take.

     [Commonwealth]: During the statement that he gave you which
     was after the warrants were issued, did he admit to operating the
     Mercury Sable to go back to New Jersey?

     [Noone]: Yes. He actually gave me a route he took. To the best of
     my recollection, review of the reports, that he travelled 81, 380,
     80 back to New Jersey…

N.T. Hearing, 6/28/19, at 49-53.

     In October 2018, the Commonwealth filed a criminal information against

Shaw containing the lone charge of criminal homicide. Prior to trial, in

December 2018, Shaw filed an omnibus pre-trial motion seeking to suppress

all evidence police seized from Shaw’s apartment during both the initial

welfare search and the later search pursuant to the Pennsylvania/New Jersey

warrants. Shaw also sought to suppress the items police found upon searching

his vehicle, his statements to investigators while hospitalized in May 2018,

and the DNA evidence officers’ collected from him at that time.

                                    -8-
J-A11026-20



      Following a suppression hearing, the court issued a briefing schedule

listing four specific issues it asked the parties to address, and encouraging the

parties to raise any other issues they deemed relevant, and both parties filed

briefs. In its brief, the Commonwealth argued, inter alia, that the court should

not suppress the evidence at issue because the inevitable discovery doctrine

applied. The Commonwealth also filed a motion specifically requesting the

opportunity to supplement the record with evidence regarding its inevitable

discovery argument.

      The suppression court issued an order on August 5, 2019, granting the

suppression motion, together with findings of fact and conclusions of law. The

court found that the evidence at issue should be suppressed because Officer

Wilson’s initial warrantless entry and search of Shaw’s apartment was

unconstitutional and therefore all evidence emanating from that search should

be suppressed as fruit of the poisonous tree pursuant to the exclusionary rule.

The suppression court did not address the Commonwealth’s argument under

the inevitable discovery doctrine or its bid to supplement the record.

      The Commonwealth filed the instant timely appeal and court-ordered

Pa.R.A.P. 1925(b) statement. In its Rule 1925(a) opinion, the court once again

concluded that Officer Wilson’s initial warrantless search was unconstitutional

and did not fall under New Jersey’s community-caretaking doctrine. Further,

the court also rejected the Commonwealth’s contention that the court had

erred by declining to admit the evidence under the inevitable discovery




                                      -9-
J-A11026-20



doctrine and by denying the Commonwealth’s request to supplement the

record regarding this claim.

       The Commonwealth raises the following issues for appellate review:

          1. Whether the court erred when it ruled that the
             community caretaker doctrine did not justify entry into
             the home of [Shaw] who was found with his throat
             slashed, bleeding into a hamper, admitting to having
             attempted suicide. Did not consider whether the
             Commonwealth had demonstrated that the items seized
             from [Shaw], his residence and vehicle would have been
             inevitably discovered?

          2. Whether the court erred when it did not consider whether
             the Commonwealth had demonstrated that the items
             seized from [Shaw], his residence and vehicle would
             have been inevitably discovered[?]

Commonwealth’s Br. at 6.

       When we review “an appeal by the Commonwealth of a suppression

order, we may consider only the evidence from the appellee’s witnesses along

with   the   Commonwealth’s     evidence      which   remains   uncontroverted.”

Commonwealth v. Brown, 996 A.2d 473, 476 (Pa. 2010). We review the

trial court’s factual findings to determine whether the record supports them;

we review the court’s legal conclusions de novo. Id. Where supported by the

record, “a suppression court’s findings of fact are binding on this Court.”

Commonwealth v. Coughlin, 199 A.3d 401, 404 (Pa.Super. 2018) (en banc)

(citations omitted).

       In its first issue, the Commonwealth contends that the trial court erred

by determining that New Jersey’s community-caretaking doctrine did not



                                     - 10 -
J-A11026-20



excuse the officer’s warrantless entry and search of Shaw’s apartment. The

Commonwealth emphasizes that Officer Wilson entered Shaw’s apartment for

the sole purpose of checking on his welfare and did not have any knowledge

that he was a suspect in the victim’s murder. The Commonwealth points out

that Officer Wilson in fact saved Shaw’s life. Further, while the Commonwealth

acknowledges the suppression court’s reliance on State v. Vargas, 63 A.3d
175 (N.J. 2013), it asserts that the facts of the instant case are more similar

to State v. Mordente, 133 A.3d 684 (N.J. Super. Ct. App. Div. 2016).

      The suppression court in this case applied New Jersey law to this issue

because it concluded that New Jersey has a greater interest in the outcome of

this question than Pennsylvania does. See Commonwealth v. Sanchez, 716
A.2d 1221, 1224 (Pa. 1998) (holding Pennsylvania’s choice-of-law interest

analysis applies in criminal cases). As neither party here disputes the lower

court’s application of New Jersey law to this issue, we assume, without

deciding, that New Jersey law governs Shaw’s first issue.

      In Vargas, the New Jersey Supreme Court discussed New Jersey’s

community-caretaking     doctrine   at   length.   There,   police   entered   the

defendant’s home to check on his welfare and found evidence of contraband

in the process. The State argued that the warrantless entry was proper

pursuant to the community-caretaking doctrine, because the defendant’s

landlord had had no contact with him for two weeks, his rent and bills were

late, his mailbox was full, and his car was covered in dust and had flat tires.
63 A.3d at 178-179.

                                     - 11 -
J-A11026-20



      The Vargas court was not convinced. It explained that New Jersey’s

community-caretaking doctrine applies in strictly limited circumstances. It

permits an officer to enter a home without a warrant only if the officer “has

an objectively reasonable basis to believe that an emergency requires that

[the officer] provide immediate assistance to protect or preserve life, or to

prevent serious injury and there is a reasonable nexus between the

emergency and the area or places to be searched.” Id. at 188 (citations and

internal quotation marks omitted). The Vargas court explained that the police

lacked an objectively reasonable basis to believe that immediate entry was

necessary due to an immediate risk to the safety of either Vargas or the

community. Id. at 191. Rather, the court considered Vargas’s two-week

absence to be “consistent with a person vacationing, traveling on business, or

tending to a personal family matter.” Id.

      Conversely, in Mordente, the Appellate Division of the New Jersey

Superior Court concluded that the circumstances there were sufficient to

invoke the community-caretaking doctrine. Mordente, 133 A.3d at 688.

There, the defendant had alerted police that his elderly mother was missing

during a winter night. Id. at 687-688. The defendant was extremely worried

and feared she might have fallen down some basement steps. The defendant

allowed New Jersey officers to enter his home, and then left. Later, officers

returned to the home and searched for the defendant’s mother, and found

unrelated contraband. The appellate court concluded that the trial court

properly refused to suppress the contraband, because there was sufficient,

                                    - 12 -
J-A11026-20



objective evidence that an emergency required immediate assistance to

protect human life. Id. at 688.

      In this case, the suppression court found the instant facts more similar

to those presented in Vargas than those in Mordente, and we agree. The

only objective fact in favor of entry into Shaw’s apartment, that Officer Wilson

knew, was that Shaw had not attended work in two days. Officer Wilson did

not see, hear, or smell anything unusual at Shaw’s front door. Neither the

building superintendent, nor anyone else, told Officer Wilson that Shaw was

elderly or infirm, as occurred in Mordente. In fact, akin to the Vargas court’s

considering the evidence there to be consistent with a person being away,

Officer Wilson noted that Shaw could merely be on vacation or want to be left

alone. Therefore, we conclude that the suppression court properly determined

that Officer Wilson’s warrantless entry into Shaw’s apartment did not pass

muster under New Jersey’s community-caretaking exception. Thus, we hold

that the Commonwealth’s first issue warrants no relief.

      In its second claim, the Commonwealth argues that the suppression

court erred by failing to apply the inevitable discovery doctrine to admit the

evidence at issue. The Commonwealth contends that Luzerne County police

would have inevitably discovered the evidence seized from Shaw’s apartment

and his car due to the information already in their possession before they

learned of the New Jersey officers’ search. The Commonwealth points out that

Shaw was a primary suspect in a homicide and surveillance video shows him

leaving the scene of the crime in his vehicle shortly before the victim’s body

                                     - 13 -
J-A11026-20



was found, and arriving at his own apartment in New Jersey in that vehicle

thereafter.

      The Commonwealth adds that the victim’s uncle, Tracy McCoy, could

place Shaw in the area of the victim’s apartment at the time of the homicide

and represented that the victim and Shaw were involved in a romantic

relationship that they were discussing ending. In addition, the Commonwealth

notes that cell phone records revealed contact between Shaw and the victim

and business records also likewise confirmed that Shaw had used a gym and

movie theater near the victim’s apartment during the time in question. The

Commonwealth maintains that all of this information, together, supplied the

Luzerne County police with probable cause to obtain a warrant for Shaw’s

apartment, and they would have done so, as he was their prime suspect. The

Commonwealth argues that when police executed that warrant, they would

have inevitably discovered the evidence that the New Jersey police obtained

during their search.

      The Commonwealth argues that the suppression court thus erred by

failing even to consider the inevitable discovery doctrine in its Findings of Fact

and Conclusions of Law. The Commonwealth further points out that the court

failed to address its request to supplement the record regarding this claim.

Thus, the Commonwealth urges this Court to remand this case to the

suppression court to provide the Commonwealth with the opportunity to

supplement the record and the suppression court with the chance to consider




                                     - 14 -
J-A11026-20



fully the application of this very fact-specific doctrine to the complex case at

hand.

        Both the Fourth Amendment of the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution require governmental

searches of a home to be conducted pursuant to a warrant supported by

probable cause, unless a warrant exception applies. See Commonwealth v.

Newsome, 170 A.3d 1151, 1154 (Pa.Super. 2017). Searches that are

conducted in violation of this rule are illegal and evidence so discovered is

subject to suppression. See Commonwealth v. Carper, 172 A.3d 613, 618

(Pa.Super. 2017).

        One exception to the warrant requirement is the inevitable discovery

doctrine, which excepts from exclusion evidence that police would have

inevitably discovered by legal means. Commonwealth v. Fulton, 179 A.3d
475, 489-90 (Pa. 2018). In order to invoke this doctrine, the prosecution has

the burden of proving by a preponderance of the evidence that police would

have inevitably discovered the otherwise excludable evidence, by lawful

means. Id. at 490. “Police must demonstrate that the evidence would have

been discovered absent the police misconduct, not simply that they somehow

could have lawfully discovered it.” Commonwealth v. Perel, 107 A.3d 185,

196 (Pa.Super. 2014) (emphasis removed).

        Here, although the suppression court initially failed to address the

Commonwealth’s inevitable discovery claim, it ultimately found that the facts

known to Pennsylvania law enforcement at the relevant time were insufficient

                                     - 15 -
J-A11026-20



to invoke the doctrine.4 Suppression Ct. Op., 10/11/19, at 4-5 (unpaginated).

The suppression court also properly noted that a court’s decision to disallow

the opening of the record is subject to review under an abuse of discretion

standard. Commonwealth v. Brown, 700 A.2d 1310, 1320 (Pa.Super.

1997). Although the court did not initially address the Commonwealth’s

request to supplement the record, in its Rule 1925(a) opinion, the court opined

that the Commonwealth had sufficient opportunity between the time when

Shaw filed his suppression motion in December 2018 and the suppression

hearing in June 2019, to present any relevant evidence. Id. at 5-6. Thus, the

suppression court maintains that its failure to address the Commonwealth’s

request to supplement the record and ultimate denial of such request did not

constitute an abuse of discretion. Under the particular facts at issue here, we

disagree.

       As discussed above, a claim regarding the inevitable discovery doctrine

is rooted in a close factual analysis. This case has a complex and sprawling

factual landscape – including two distinct law enforcement agencies in two

states, potential DNA evidence, surveillance video featuring Shaw, potential

testimony of the victim’s relative who observed Shaw and the victim interact

near the time of the murder – that required a fully developed record. In these

circumstances, the failure to grant, let alone address the Commonwealth’s



____________________________________________


4 The trial court applied Pennsylvania law to this issue and due to our
disposition we need not address whether this was the proper course.

                                          - 16 -
J-A11026-20



request to supplement the record prior to granting the suppression motion

seeking to exclude nearly all evidence at issue in this case, was error.

      Accordingly, we affirm the suppression court’s application of New

Jersey’s community-caretaking exception. However, we reverse the denial of

the   Commonwealth’s request to       supplement    the   record,   vacate   the

suppression order, and remand for further proceedings consistent with this

Memorandum.

      Order vacated and remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                                    - 17 -